EXHIBIT 10.10.2

 

LETTER AMENDMENT DATED FEBRUARY 5, 2004 TO CAPITAL EQUIPMENT SUPPLIER AGREEMENT

DATED JUNE 25, 1999 BETWEEN THE REGISTRANT AND NOVATION, LLC

 

Novation

The Supply Company of VHA & UHC

 

125 East John Carpenter Freeway

Suite 1500

Irving, TX 75062-2324

P.O. Box 140909

Irving, TX 75014-0909

972/581-5000

February 5, 2004

 

MaryAnne McGinn

Director, Corporate Accounts

Natus Medical Inc.

1501 Industrial Road

San Carlos, CA 94070

 

RE: Extension of Agreement (CE 90270) - Infant Hearing Screening Equipment and
Accessories

 

Dear MaryAnne:

 

Natus Medical Inc. and Novation, LLC agree to extend the above-referenced
Agreement from February 1, 2004 through October 31, 2004. All other terms and
conditions of the current Agreement will remain in full force and effect, except
as identified below.

 

“2c. Market Competitive Pricing and Terms.

 

  • Pricing. Supplier will lower the Award Prices or increase any discount
applicable to the purchase of the Products as necessary to promote market
competitiveness for [***] or [***] with [***] in the event Supplier [***] at a
[***] to any [***] of such [***] or [***] in their [***]. However, this shall
only apply if, at the time of sale, the [***] or [***] and [***] are equal to
that of the [***] or [***] and will not apply to Supplier’s [***].

 

  • [***]. Supplier will [***], of [***] as necessary to promote market
competitiveness for a [***] or [***] with [***] in the event Supplier [***] at
[***] to any [***] of such [***] or [***] in their [***]. However, this shall
only apply if, at the time of sale, the [***] or [***] and [***] are equal to
that of the [***] or [***] and will not apply to Supplier’s [***].

 

If at any time during the Term Novation receives credible information that shows
conclusively that Supplier’s pricing or non-price terms to members violates this
Agreement, Novation may provide written notices of such information to Supplier,
which shall include all such credible information received by Novation and the
detailed basis for Novation’s conclusion that Supplier’s pricing violates this
Agreement, and Supplier will, within five (5) business days for Novation’s
private label products and within twenty (20) business days for all other
Products, advise Novation in writing of the reasons for the apparent
discrepancy. If Novation does not accept the reasons for the discrepancy, they
shall provide written notice of non-acceptance to Supplier within ten (10) days
of receipt of Supplier’s written reasons and then Supplier and Novation shall
have ten (10) days to mutually resolve the dispute, to mutually agree to
arbitrate or to mutually agree to terminate the Agreement without penalty within
sixty (60) days written notice. The party prevailing in any such arbitration
shall be entitled to an award of fees and costs, including reasonable attorney’s
fees, incurred in connection with such arbitration. If no mutual resolution is
completed, the issue will become moot and no action shall be taken. In addition,
the parties agree that the following language shall be added to the existing
Agreement:

 

“2f. Underutilized Businesses. Certain Members may be required by law,
regulation and/or internal policy to do business with underutilized businesses
such as Minority Business Enterprises (MBE), Disadvantaged Business Enterprises
(DBE), Small Business Enterprises (SBE), Historically Underutilized Businesses
(HUB) and/or Women-owned Business Enterprises (WBE). To assist Novation in
helping Members meet these requirements, Supplier will comply with all Novation
policies and programs with respect to such businesses and will provide, on
request, Novation or any Member with statistical or other information with
respect to Supplier’s utilization of such businesses as a vendor, distributor,
contractor or subcontractor. Novation, in its discretion, may make an award
and/or negotiate another agreement with a HUB in addition to any sole or
multi-source award.”

 

“4f. New Technology. (a) During the Term, Supplier will disclose to Novation new
technology developed by Supplier and made commercially available in the United
States and which provides the same function as the Products or Equipment or any
component thereof. Upon introduction of the new technology by Supplier, each
Member will be provided the option to purchase the new technology Equipment and
receive Supplier’s standard trade-in credit for the older technology Equipment.
In the event Supplier fails to provide such option to the members, (i) Novation
will have the right to terminate any or al of the Products which have been
superseded by such new technology providing the same function as the Products or
Equipment and (ii) Novation may elect at its discretion to contract with one or
more additional suppliers of comparatively similar new technology.

 

(b) If at anytime during the Term, Novation determines that a third party vendor
has developed new technology which provides substantially improved benefits over
technology currently available, Novation shall provide written notice of such
information to Supplier, and may, within thirty (30) days, elect to contract
with such third party vendor. Such action will not constitute a breach of this
Agreement by Novation. However, Supplier will have the option to terminate this
Agreement with sixty (60) days notice and without penalty.

 

Please indicate your acceptance of this extension to the Agreement as amended by
signing in the space provided below, and returning one signed original to John
Engles at your earliest convenience. A copy is provided for your records.

 

Sincerely,

 

/s/    Larry Dooley

Larry Dooley

Vice President

Contract and Program Services

 

AGREED TO AND ACCEPTED this 12th day of February, 2004.

 

Natus Medical Inc.

By:  

/s/    Steven J. Murphy        

   

--------------------------------------------------------------------------------

Printed Name:  

Steven J. Murphy

--------------------------------------------------------------------------------

Title:  

V.P. Finance

--------------------------------------------------------------------------------